United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE NAVY, STENNIS
SPACE CENTER, Hancock, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0615
Issued: October 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 11, 2016 appellant, through counsel, filed a timely appeal from a
January 11, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a back condition
causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the medical evidence of record establishes that being
forced to sit in awkward positions aggravated appellant’s preexisting back condition.
FACTUAL HISTORY
On June 11, 2014 the employing establishment filed a traumatic injury claim (Form
CA-1) for appellant. The claim form noted that the injury at issue occurred on April 16, 2014.
The employing establishment added comments that appellant’s e-mail was illegible as to the
cause of injury, other than not having an ergonomic chair caused further injury to his lumbar
spine. Appellant had stopped work on April 18, 2014. The employing establishment indicated
that appellant was provided assistance and an ergonomic survey had been scheduled but not
completed. The form was signed by E.W., a supervisory contract specialist.
In letters dated June 13, 2014, OWCP informed appellant of the evidence needed to
support his claim and requested that the employing establishment respond. Appellant was
informed of the necessity of providing medical evidence that included a physician’s opinion with
a medical explanation as to how the reported work incident caused or aggravated a medical
condition.
Copies of e-mails between appellant and the employing establishment dated April 24 to
June 17, 2014 were submitted. On April 24, 2014 appellant wrote to E.W. requesting an
ergonomic chair. On June 11, 2014 T.W. of the employing establishment’s human resources
office informed appellant that his Form CA-1 was being completed, but that OWCP needed a
clear statement of how his injury occurred. Appellant replied that day, alleging that discs in his
lower back were further injured which, his physician advised, was caused by not having an
ergonomic chair or an ergonomic workplace study performed, and this caused his back to give
out. He noted undergoing medical treatment and that his physician estimated that his recovery
could take 3 to 12 weeks or longer. A second traumatic injury claim (Form CA-1), dated
May 20, 2014, was not signed by the employing establishment. Appellant alleged that he injured
his lumbar spine because he did not have a proper ergonomic chair and that this caused lumbar
spondylosis at L4, L5, and S1 with foraminal stenosis at L4-5 and L5-S1. He also submitted a
partially completed unsigned occupational disease claim (Form CA-2). Appellant noted having
lumbar spondylosis with foraminal stenosis at L4-5 and L5-S1 and that he first became aware of
the condition and its relationship to work on April 16, 2014.
In a report dated April 24, 2014 Dr. Gilo Kawasaki, a Board-certified internist with the
Veterans Health Administration (VA), noted that appellant had long-standing lower back pain,
prone to episodic flares. He advised that appellant was recovering from such an episode and
could return to unrestricted duty on Monday, April 28, 2014. A May 1, 2014 note from the VA
with an illegible signature noted that appellant was seen at the physical medicine and
rehabilitation clinic for severe back pain and would benefit from an ergonomic assessment.
On a disability slip dated April 29, 2014, Dr. Richard J. Sanders, Jr., a Board-certified
family physician, advised that appellant was undergoing treatment with a guarded prognosis and
was on medical leave until further notice. On June 18, 2014 he prescribed an ergonomic work
environment and seating to accommodate lumbar spine pain secondary to spondylosis and
foraminal stenosis at L5-S1. Dr. Sanders noted on June 24, 2014 that appellant had been under

2

his care beginning April 29, 2014 for lumbar disc disease and that he could return to work after
physical therapy and rehabilitation. He noted that appellant was also under the care of a VA
orthopedic surgeon and neurologists who would provide restrictions and recommend treatment.
On May 16, 2014 Dr. Sanders prescribed physical therapy. He further related that appellant was
under psychiatric care for workplace harassment and resultant anxiety, neurosis, and
exacerbation of his lumbar condition by the work environment. Dr. Sanders advised that
appellant was being seen by a cardiologist for angina pectoris and a release to work could not be
determined.
On May 21 and June 27, 2014 Dr. Sanders completed forms requesting a reasonable
accommodation. On the May 21, 2014 form, he diagnosed anxiety and neurosis secondary to
work harassment, noting that appellant was limited by chronic pain and this caused distraction
from job duties. He indicated that appellant was further limited by prolonged sitting, standing, or
complex decision making while on narcotic analgesics. Dr. Sanders advised that it would be
inappropriate to attempt to accommodate appellant while he was in chronic pain and under the
influence of narcotic medication, and that he could not return to work until fully recovered. On
the June 27, 2014 form, he diagnosed lumbar spondylosis with foraminal stenosis and anxiety
mood disorder, noting that appellant was restricted in bending, climbing, sitting, lifting, self-care,
walking, performing manual tasks, and working, and was expected to be incapacitated for duty in
the short term. Dr. Sanders advised that pain limited appellant’s ability to function properly,
noting that he had complained of inadequate work seating and had aggravated a presumably
preexisting lumbar spine condition. He further commented that appellant’s anxiety was
associated with agitation, mood swings, and that people worked against him instead of with him.
The employing establishment submitted an unsigned statement of controversion. This
statement indicated that on April 16, 2014 appellant requested sick leave to address a back
problem when reporting to work, but then continued to work several hours, including attending a
meeting where he was questioned about communications with other personnel. The employing
establishment continued that appellant was notified by several e-mails beginning on April 17,
2014 regarding the requested ergonomic assessment, but that this could not be conducted as
appellant did not return to work. It noted that Dr. Kawasaki advised that appellant could return
to work without restriction on April 28, 2014.
On July 17, 2014 appellant submitted a claim for compensation (Form CA-7) for the
period April 16, 2014 to present. However, only the first page of the form was completed.
By decision dated July 18, 2014, OWCP denied the claim finding that, as appellant did
not establish that the claimed events occurred as alleged, fact of injury was not established.
On October 29, 2014 appellant, through counsel, requested reconsideration and
maintained that the evidence of record established that sitting in an improper chair aggravated
appellant’s back condition.
In an undated statement, appellant maintained that E.W. knew he was having back
problems because appellant told him that he had service-connected herniated discs, that he
observed that appellant started wearing a transcutaneous electrical nerve stimulation (TENS)
unit, and that he knew appellant was taking medication to treat muscle spasms. He indicated that

3

he had asked E.W. numerous times for an ergonomic chair, but E.W. harassed him about this.
Appellant related that he could only return to work if he had a proper chair for his serviceconnected injury, noting that not having a proper chair further damaged his back. He stated that
he had not been informed of any ergonomic assessment.
In response to an OWCP questionnaire dated October 17, 2014, appellant indicated that
he told E.W. that he was injured and in a great deal of pain and needed to go to his doctor, and
his only injury was that sustained at work. Appellant related that he still had radiating pain from
the neck down both legs, and that physical therapy did not help. He was unable to stand for
longer than 30 minutes and could sit in a chair for more than an hour. Appellant reported that he
was a disabled veteran, but maintained that his current injury was due to not being provided a
proper chair, which caused further damage to his spine. He stated that he had requested an
ergonomic chair from E.W. on multiple occasions and was turned down. Appellant noted that
E.W. came into his cubical and bumped his chair approximately three times, which injured his
back, and he reported this to security. He concluded that he had never been given a reasonable
accommodation and had not recovered from this injury.
On July 18, 2014 Dr. Sanders noted seeing appellant for back pain. He related that
appellant had seen an orthopedic surgeon who recommended surgery and epidural injections, and
that appellant had been to the emergency room for difficulty breathing. Dr. Sanders listed
appellant’s medications and diagnosed hypertension and lumbar spondylosis. In an October 2,
2014 treatment note, he advised that after appellant’s first army enlistment, he was discharged
due to L4-5 disc disease, pinched nerves in the neck, degenerative arthritis of both knees, and
ankle fracture complications. Dr. Sanders continued that appellant later developed new low back
pain that he felt was related to his work chair. He indicated that a magnetic resonance imaging
(MRI) scan showed lumbar disc disease and lumbar spondylosis with presumed diagnosis of
spondylosis aggravated by workplace ergonomics.3 Physical therapy was not successful.
Appellant was seen by Dr. James Butler, an orthopedist, a Dr. Houser, a neurologist, and a
Dr. Braxton, a physiatrist, and was under treatment by a psychiatrist for an anxiety disorder
related to back pain. Dr. Sanders reported a review of systems, noted that appellant complained
of chronic lower back pain, described his history, and medications. He described general
findings of the head, eyes, ears, nose, oral cavity, throat, neck, lymph nodes, and heart.
Dr. Sanders did not note examining appellant’s extremities or his back. He diagnosed lumbar
spondylosis and failed back syndrome.
In undated statements, former coworkers J.E., R.L., and R.C. indicated that they worked
with appellant at a previous command where he had a chair with full back support, did not
complain about his back, and worked without limitations.
On November 4, 2014 Dr. Sanders completed a medical summary of appellant’s care. He
reported that on April 29, 2014 appellant presented with severe lower back pain, severe anxiety,
and chest pain, stating that he had a difficult time concentrating at work due to back pain, and
that he had requested an ergonomic chair and an accommodating workplace but the request was
denied. Appellant described ongoing harassment and stopped work when the accommodation
3

A copy of a lumbar spine MRI scan is not found in the case record.

4

request was denied. Dr. Sanders noted that appellant had preexisting service-connected disc
disease at L4-5 which became acutely active and was exacerbated at work. He again reported
MRI scan findings, and that appellant was seen in consultation by Dr. Butler, Dr. Braxton,
neurology, and a psychologist, and that in September 2014 Dr. Kawasaki recommended that he
not work. Dr. Sanders concluded that appellant’s prognosis was poor.
In a merit decision dated January 16, 2015, OWCP denied modification of the prior
decision. It noted that appellant did not provide a statement explaining how the claimed
April 16, 2014 injury occurred.
On February 11, 2015 appellant, through counsel, requested reconsideration. She
maintained that because appellant’s work chair lacked proper lumbar support, his preexisting
back condition was exacerbated, and therefore fact of injury was established. Appellant
submitted copies of e-mails previously of record.
In a sworn affidavit dated February 6, 2015, appellant asserted that his personal
statements and Dr. Sanders’ November 6, 2014 report supported his claim. He further
maintained that the VA orthopedic doctor also agreed that he needed an ergonomic chair or
ergonomic study performed, and that his injury occurred because he was not given a proper chair
with back support which exacerbated a previous condition.
By decision dated March 5, 2015, OWCP modified its previous decisions. It noted that
the claim was now considered an occupational disease claim because appellant described an
injury that occurred over a period of time. OWCP accepted the factual portion of the claim, i.e.,
“that sitting in an uncomfortable chair … caused back pain” and that he had requested an
ergonomic chair to assist him with his back problems. However, it found that the claim
remained denied because the medical evidence of record was insufficient to differentiate between
the effects of the claimed injury and appellant’s preexisting condition.
Appellant, through counsel, requested reconsideration on October 13, 2015. Counsel
provided a September 21, 2015 report from Dr. John W. Ellis, Board-certified in family
medicine, and asserted that his opinion was sufficient to perfect appellant’s claim.
In the September 21, 2015 report, Dr. Ellis noted conducting a telephone interview with
appellant. Appellant reported radicular symptoms down both legs, which became numb if he
drove more than 25 miles, and that he would then develop a panic attack. Dr. Ellis related that
appellant injured his back in the army in 1996. After discharge, the VA treated him with back
injections that did not relieve the pain, and he had continued leg numbness. Appellant began
work with the employing establishment in 2006 in a job where he moved around, but continued
to have back pain and numbness which stayed about the same. In 2013 he began working a job
sitting at a standard desk with a standard chair on rollers. Appellant’s back pain increased and he
requested a chair with lumbar support. He related that on April 18, 2014 his supervisor twirled
his chair. This caused severe radiating pain that kept appellant from working the next day. He
also reported service-connected injuries to the knees, left ankle, and left hand, as well as sleep
apnea. Dr. Ellis reviewed records provided, beginning with Dr. Sanders’ June 25, 2015 report.
He noted that, although appellant was concerned that sitting in a nonergonomic chair caused
back pain, a lumbar support may not have helped because sitting caused greater pressure on

5

lumbar discs. Dr. Ellis advised that appellant’s sudden onset of low back pain with increased
radiation into his lower legs on April 18, 2014 was consistent with an acute herniation and disc
bulging with pinching of the spinal nerves. He opined that it was medically reasonable that
sitting in a chair, whether ergonomic or not, put greater pressure on lumbar discs, and this caused
the discs to protrude backwards, causing the acute worsening of his symptoms consistent with an
acute new change and new anatomical changes of the discs in his lower back. Dr. Ellis
concluded that appellant’s preexisting condition was exacerbated and aggravated by sitting at
work which caused increased pressure on his lumbar discs, leading to disc derangement and
impingement on the spinal nerves into his legs.
In a merit decision dated January 11, 2016, OWCP modified its March 5, 2015 decision,
finding that the evidence of record was insufficient to establish the factors as described. It found
that neither appellant’s, nor counsel’s statement “describes an injury, event, incident or accident
over one day or one shift or over a period of time as the result of employment. OWCP noted that
appellant, through counsel, contended that his preexisting back conditions were aggravated
because he was using a regular chair and did not receive an ergonomic chair and/or ergonomic
workplace study performed, and was not provided reasonable accommodations within a
reasonable time. Further, it denied the claim because the record contained insufficient medical
evidence in which a physician provided a rationalized opinion between the work factor and a
diagnosed medical condition. It noted that clarification was also needed from a physician
regarding the specifics of appellant’s preexisting condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.4 When an employee claims that he or she sustained
an injury in the performance of duty,5 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.6 The employee must also establish that such event, incident, or exposure
caused an injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
An employee’s statement that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.9 Moreover,
an injury does not have to be confirmed by eyewitnesses. The employee’s statement, however,
4

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

5

5 U.S.C. § 8102(a).

6

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

7

Id.

8

R.H., 59 ECAB 382 (2008).

9

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

6

must be consistent with the surrounding facts and circumstances and his subsequent course of
action. An employee has not met his or her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.10
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”11 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.12
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.13 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.14 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.15
ANALYSIS
The Board finds that appellant has established an employment factor. Appellant has
consistently maintained that sitting in a regular or nonergonomic chair at work caused him back
pain as it was uncomfortable. He and his physicians have explained that as a consequence of
sitting in the uncomfortable chair, appellant requested reasonable accommodations in the form of
an ergonomic chair and an ergonomic workspace to ameliorate his pain and discomfort.
Additionally, appellant sought medical care for his back problems. There is no strong or
10

Betty J. Smith, 54 ECAB 174 (2002).

11

20 C.F.R. § 10.5(ee).

12

Roy L. Humphrey, 57 ECAB 238 (2005).

13

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

15

Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

persuasive evidence to the contrary. There are no inconsistencies to cast doubt on the validity of
appellant’s claim. As such, the Board will modify the finding in OWCP’s January 11, 2016
decision to find that appellant has established that sitting in an uncomfortable chair at work has
caused him back pain.
The Board further finds that appellant has not met his burden of proof to establish that his
current low back condition was caused by the accepted employment factor that sitting in the
chair provided by the employing establishment caused back pain.16 In several merit decisions
OWCP denied appellant’s claim.
Based on appellant’s testimony, he has a service-related lumbar spine condition. The
case record before the Board, however, contains no information regarding this injury such as a
discharge or VA rating decision, or any medical evidence regarding this injury or his subsequent
back condition between 1996 when he was discharged from the army and the present claimed
injury in April 2014. Appellant asserted that his uncomfortable chair aggravated and/or
exacerbated the preexisting condition and concomitant pain. The record contains no objective
medical information regarding appellant’s low back condition, either past or present, such as
MRI scan reports from 1996 to 2014 or other studies regarding his lumbar condition. There is no
medical evidence to establish a baseline of appellant’s lumbar spine condition after his army
discharge prior to the claimed work-related condition in 2014. Without documentation bridging
appellant’s medical condition after his 1996 army discharge up to April 2014, it is difficult to
assess his baseline condition prior to that time.17
Dr. Kawasaki’s April 24, 2014 report is the earliest report of record. There are no reports
that precede it. In the April 24, 2014 report, Dr. Kawasaki merely noted that appellant had longstanding lower back pain, prone to episodic flares, and that he could return to work on Monday,
April 28, 2014. Moreover, Dr. Kawasaki did not discuss a cause of appellant’s back pain.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.18 Appellant did not return to
work on April 28, 2014 and has not worked since.
Dr. Sanders’ reports dated April 29 to November 4, 2014 are also insufficient to meet
appellant’s burden. He initially simply advised that appellant was undergoing medical treatment
and could not work. Although Dr. Sanders later diagnosed lumbar spondylosis, foraminal
stenosis, and failed back syndrome, in the few treatment notes contained in the record dated
July 18 and October 2, 2014, he did not indicate that he examined appellant’s back. Dr. Sanders
also referenced an unknown MRI scan, which is not in the record. Dr. Sanders also advised that
appellant was under the care of Dr. Butler, an orthopedist, Dr. Houser, a neurologist, and

16

The Board notes that although the claim was initially adjudicated by OWCP as a traumatic injury, as noted in
the March 5, 2015 decision, the claim was found to be occupational because appellant described employment factors
that occurred over a period of time.
17

See C.W., Docket No. 14-0730 (issued January 8, 2015).

18

Willie M. Miller, 53 ECAB 697 (2002).

8

Dr. Braxton, a physiatrist, and was under management by a psychiatrist for an anxiety disorder
related to back pain, but there are no reports in the record from these physicians.19
In his November 4, 2014 report, Dr. Sanders advised that appellant showed no
improvement, and had severe sciatica, paresthesias, and musculoskeletal pain in his back and
both lower extremities. He opined that appellant’s working conditions directly impacted and
exacerbated his underlying spinal condition causing great pain and suffering. The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to federal employment and such
relationship must be supported with affirmative evidence, explained by medical rationale and be
based upon a complete and accurate medical and factual background of the claimant.20
Furthermore, a mere conclusion without the necessary rationale explaining how and why the
physician believes that a claimant’s accepted exposure could result in a diagnosed condition is
not sufficient to meet a claimant’s burden of proof.21 Dr. Sanders did not provide examination
findings regarding appellant’s back condition. He did not demonstrate specific knowledge of
appellant’s service-related injury, or his lumbar condition between 1996 and April 2014, and he
did not submit objective testing to demonstrate that appellant had the conditions he diagnosed.
Thus, Dr. Sanders’ opinion on causal relationship is of insufficient probative value to meet
appellant’s burden of proof.
In his September 21, 2015 report, Dr. Ellis acknowledged that he did not examine
appellant, rather only interviewed him by telephone. He noted appellant’s service-related back
injury. Dr. Ellis advised that appellant had an additional severe back injury that occurred on
April 18, 2014 when his supervisor twirled his chair and this caused radiating pain so severe that
he could not go to work the next day. He opined that it was medically reasonable that just sitting
in a chair, whether ergonomic or not, put greater pressure on the lumbar discs, and appellant’s
acute onset of worsening symptoms was consistent with a new acute change and new anatomical
changes in his lower back. Dr. Ellis concluded that sitting at work exacerbated and aggravated
appellant’s preexisting back condition, causing further spinal derangement.
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment factors identified as causing the claimed condition and, taking
these factors into consideration as well as findings upon examination, states whether the
employment injury caused or aggravated the diagnosed conditions and presents medical rationale
in support of his or her opinion.22 Dr. Ellis did not examine appellant. He also demonstrated no
19

The Board notes that the record contains a report from Ilsa Araki, M.A., a mental health counselor. Section
8101(2) defines the term “physician” to include surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C.
§ 8101(2). As causal relationship is a medical question that can only be resolved by medical opinion evidence, the
reports of a nonphysician such as Ms. Araki cannot be considered by the Board in adjudicating that issue. See L.C.,
Docket No. 08-2271 (issued August 6, 2009).
20

Patricia J. Glenn, 53 ECAB 159 (2001).

21

J.D., Docket No. 14-2061 (issued February 27, 2015).

22

J.M., 58 ECAB 303 (2007).

9

specific objective knowledge of appellant’s service-related injury or his back condition either in
the interim from 1996 to April 2014 or since. Dr. Ellis’ report is conclusory and insufficient to
meet appellant’s burden of proof.23
Although appellant indicated that E.W. bumped and/or twirled his chair on April 18,
2014 and that he reported the incident to employing establishment security, there is no evidence
of record to support this allegation. Furthermore, he did not mention this assertion until
October 2014, six months after he stopped work.
Finally, although appellant alleged managerial harassment, this claim is for a back
condition only. He has not filed a claim for an emotional condition.
As none of the physicians of record provided a sufficient explanation regarding whether
appellant’s current back condition was a progression of his preexisting service-related lumbar
injury or was caused by sitting at work, he did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a back
condition causally related to factors of his federal employment.

23

Id.

10

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

